IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-20849
                         Summary Calendar
                        __________________


ROBERT RASBERRY, JR.,

                                     Plaintiff-Appellant,

versus

JAMES A. COLLINS, ET AL.,

                                     Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA-H-93-1131
                        - - - - - - - - - -
                            May 27, 1996
Before KING, DAVIS and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Robert Rasberry, Jr., appeals from the judgment of the

district court dismissing his civil rights action in part for

failure to state a claim and in part as frivolous.     Rasberry

argues that the district court abused its discretion in

dismissing his Eighth Amendment claim as frivolous.     We have

reviewed the record and the district court's order of dismissal

and find no reversible error.   Rasberry v. Collins, No. CA-H-93-

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-20849
                                -2-

1131 (S.D. Tex. Sept. 11, 1995). Rasberry does not adequately

argue his remaining claims in the body of his brief, and they are

deemed abandoned.   See Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993).

     The appeal is without arguable merit and thus frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).   Because

the appeal is frivolous, it is dismissed.   5th Cir. R. 42.2.    We

caution Rasberry that any additional frivolous appeals filed by

him will invite the imposition of sanctions.   To avoid sanctions,

Rasberry is further cautioned to review any pending appeals to

ensure that they do not raise arguments that are frivolous

because they have been previously decided by this court.

     APPEAL DISMISSED.   SANCTION WARNING ISSUED.